DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the After Final Amendments and Arguments filed on 09/23/2021.
Application is filed as a DIV of 15/888,200 which is a PAT 10,542,206
The Application claims a FP date of 02/08/2017
Claims 2, 17, 19-20, 32 and 34 are independent
Claims 2-21, 23, 32-34 are pending

Response to Arguments

Applicant's arguments filed 09/23/2021 have been fully considered.
Applicant’s arguments and amendments with regards to Claim objections have been considered.  However, the amendments made to Claims 2, 17 and 19 does not yet clearly remove the informalities originally objected to.  It is still not clear what the circuitry is trying to determine and what the action performed based on this determination.  
Wither regards to the 35 U.S.C 112(a) rejection, Applicant’s amendments and remarks were persuasive and in view of the amendments made, and this rejection could be withdrawn.
Applicant’s arguments filed on 09/23/2021 with regards to 35 U.S.C 103 rejection on independent claims has been fully considered, but are not persuasive.  Examiner thanks the Applicant for explaining the invention, however still believes that Muramatsu’s disclosure in view of Popovich and Sakaegi teach all the limitation claimed in the independent claims in contrast to Applicant’s suggestion on pages 14/15 of the Remarks document.
Examiner respectfully disagrees to Applicant’s allegation on page 16 of the Remarks document that Muramatsu provides no disclosure regarding the detection of a gaze region.  Specifically, Muramatsu, which is a prior art disclosed by the Applicant himself, discloses a second image sensor 25 which captures the subject image for the purpose of subject tracking.   Muramatsu also discloses that the “tracking area” can be manually specified by the photographer (or user) or set automatically in the subject image captured by the second image sensor 25 and explained in Figs 5 and 6 and further explained in the flow charts of Figs 7-10.  The subject “tracked” has been interpreted as the “gaze”.  Therefore Applicant’s allegation that Muramatsu does not teach or suggest detecting a first region that is a region gazed at by a user within a region of the shot image, as noted on page 16 of the Remark’s document is unsubstantiated. 
Even though Muramatsu discloses a second image sensor and a tracking region, he fails to clearly disclose “which analyses a reflected light from a user’s eye” as clarified in the final action posted on 06/29/2021.  This deficiency is fulfilled by Popovich who in his entire disclosure teaches about using infrared illumination to the eye and track the propagating image light reflected from the eye.  
On pages 16-17, Applicant alleges that Muramatsu fails to disclose certain limitations as claimed in the independent claims.  However, these deficiencies have been cured by teachings of Popovich and Sakaegi reference as clearly explained in the Final action posted on 06/29/2021.  
Sakaegi’s marker 210 and 203 reads on the first region information and second region information.  The independent claim, claims “wherein, according to an operation of a first instruction member, wherein a position of the second region information is determined by the first region, are displayed” OR “the first region information and second region information, wherein the first region and the second region are independently determined, are displayed”.  Examiner notes that only one of the limitation is claimed.  Sakaegi does teach both the features, however, Examiner would like to point out that only one limitation is claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references as pointed out on page 21 of the Remarks document, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been to provide a compact lightweight eye tracker with a large field of view with a high degree of transparency to external light as disclosed by Popovich in ¶0018 and to allow user to designate 
In view of these arguments, Examiner would like to maintain the rejections as detailed in the action posted on 06/29/2021.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698